James S. Brown, J.
Motion to consolidate two actions arising out of an automobile collision. One action is pending in this court and one is pending in the City Court. Both actions have not been noticed for trial. The attorney for plaintiffs in Action No. 2 opposes this motion on the grounds the City Court action is a nonjury case and will be tried in the near future and that Action No. 1 has not yet been preferred under rule 9 of the Kings County Supreme Court Buies for Trial Terms. However, he indicated that he would consent to consolidation when Action No. 1 obtains a rule 9 preference. Accordingly, this motion is denied as premature.
Submit order.